
	

113 HR 5879 IH: Humane Enforcement and Legal Protections for Separated Children Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5879
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Ms. Roybal-Allard introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide protection for children affected by the immigration laws of the United States, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Humane Enforcement and Legal Protections for Separated Children Act or the HELP Separated Children Act.
		2.DefinitionsIn this Act:
			(1)ApprehensionThe term apprehension means the detention or arrest by officials of the Department of Homeland Security or cooperating
			 entities.
			(2)ChildThe term child means an individual who has not attained 18 years of age.
			(3)Child welfare agencyThe term child welfare agency means a State or local agency responsible for child welfare services under subtitles B and E of
			 title IV of the Social Security Act (42 U.S.C. 601 et seq.).
			(4)Cooperating entityThe term cooperating entity means a State or local entity acting under agreement with the Secretary.
			(5)DepartmentThe term Department means the Department of Homeland Security.
			(6)Detention facilityThe term detention facility means a Federal, State, or local government facility, or a privately owned and operated facility,
			 that is used, in whole or in part, to hold individuals under the authority
			 of the Director of U.S. Immigration and Customs Enforcement, including
			 facilities that hold such individuals under a contract or agreement with
			 the Director.
			(7)Immigration enforcement actionThe term immigration enforcement action means the apprehension of one or more individuals whom the Department has reason to believe are
			 removable from the United States by the Secretary or a cooperating entity.
			(8)NGOThe term NGO means a nongovernmental organization that provides social services or humanitarian assistance to
			 the immigrant community.
			(9)ParentThe term parent means a biological or adoptive parent of a child, whose parental rights have not been relinquished
			 or terminated under State law or the law of a foreign country, or a legal
			 guardian under State law or the law of a foreign country.
			(10)SecretaryThe term Secretary means the Secretary of Homeland Security.
			3.Apprehension procedures for immigration enforcement-related activities
			(a)Apprehension proceduresIn any immigration enforcement action, the Secretary and cooperating entities shall—
				(1)as soon as possible, but generally not later than 2 hours after an immigration enforcement action,
			 inquire whether an individual is a parent or primary caregiver of a child
			 in the United States and notify any such individual, in a language that he
			 or she understands, that he or she is entitled to—
					(A)the opportunity to make a minimum of 2 telephone calls to arrange for the care of such child in the
			 individual’s absence; and
					(B)contact information for—
						(i)child welfare agencies and family courts in the same jurisdiction as the child; and
						(ii)consulates, attorneys, and legal service providers capable of providing free legal advice or
			 representation regarding child welfare, child custody determinations, and
			 immigration matters;
						(2)notify the child welfare agency with jurisdiction over the child if the child’s parent or primary
			 caregiver is unable to make care arrangements for the child or if the
			 child is in imminent risk of serious harm;
				(3)ensure that personnel of the Department and cooperating entities do not, absent medical necessity
			 or extraordinary circumstances, interview individuals in the immediate
			 presence of children over the age of 2 unless the parent or primary
			 caregiver gives permission, or compel or request children to interpret or
			 translate for interviews of their parents or of other individuals who are
			 encountered as part of an immigration enforcement action;
				(4)ensure that any parent or primary caregiver of a child in the United States—
					(A)absent medical necessity or extraordinary circumstances, is not transferred from his or her area of
			 apprehension until the individual—
						(i)has made arrangements for the care of such child; or
						(ii)if such arrangements are unavailable or the individual is unable to make such arrangements, is
			 informed of the care arrangements made for the child and of a means to
			 maintain communication with the child;
						(B)absent medical necessity or extraordinary circumstances is placed in a detention facility either—
						(i)proximate to the location of apprehension; or
						(ii)proximate to the individual’s habitual place of residence; and(iii)
							absent medical necessity or extraordinary circumstances, is not transferred from such facility
			 unless necessary to facilitate participation in child welfare proceedings;
			 and(C)receives due consideration of the best interests of such child in any decision or action relating
			 to his or her detention, release, or transfer between detention
			 facilities; and
					(5)issue guidance prohibiting personnel of the Department and cooperating entities from apprehending
			 persons on the premises or in the immediate vicinity of day care centers,
			 head start centers, schools, school bus stops, recreation centers, legal
			 service providers, courts, funeral homes, cemeteries, colleges, victim
			 services agencies, social service agencies, hospitals, health care
			 clinics, community centers, and places of worship, absent exceptional
			 circumstances.
				(b)Requests to local and State entitiesIf the Secretary requests a State or local entity to hold in custody an individual who the
			 Department has reason to believe is removable pending transfer of that
			 individual to the custody of the Secretary or to a detention facility, the
			 Secretary shall also request that the State or local entity provide the
			 individual the protections specified in paragraphs (1) and (2) of
			 subsection (a), if that individual is found to be the parent or primary
			 caregiver of a child in the United States.
			(c)Protections against trafficking preservedThe provisions of this section shall not be construed to impede, delay, or in any way limit the
			 obligations of the Secretary, the Attorney General, or the Secretary of
			 Health and Human Services under section 235 of the William Wilberforce
			 Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232)
			 or section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279).
			4.Access to children, State and local courts, child welfare agencies, and consular officials
			(a)In generalThe Secretary shall ensure that all detention facilities operated by or under agreement with the
			 Department implement procedures to ensure that the best interest of the
			 child, including a preference for family unity wherever appropriate, can
			 be considered in any decision and action relating to the custody of
			 children whose parent, legal guardian, or primary caregiver is detained as
			 the result of an immigration enforcement action.(b)Detention procedures
				At all detention facilities, the Secretary shall—(1)prominently post in a manner accessible to detainees and visitors and include in detainee handbooks
			 information on the protections of this Act as well as information on
			 potential eligibility for parole or release;(2)absent extraordinary circumstances, ensure that individuals who are detained by the Department and
			 are parents of children in the United States are—(A)permitted regular phone calls and contact visits with their children;(B)provided with contact information for child welfare agencies and family courts in the relevant
			 jurisdictions;(C)able to participate fully, and to the extent possible in-person, in all family court proceedings
			 and any other proceedings that may impact their right to custody of their
			 children;(D)granted free and confidential telephone calls to relevant child welfare agencies and family courts
			 as often as is necessary to ensure that the best interest of their
			 children, including a preference for family unity whenever appropriate,
			 can be considered in child welfare agency or family court proceedings;(E)able to fully comply with all family court or child welfare agency orders impacting custody of
			 their children;(F)provided access to United States passport applications or other relevant travel document
			 applications for the purpose of obtaining travel documents for their
			 children;(G)afforded timely access to a notary public for the purpose of applying for a passport for their
			 children or executing guardianship or other agreements to ensure the
			 safety of their children; and(H)granted adequate time before removal to obtain passports, apostilled birth certificates, travel
			 documents, and other necessary records, including health and school
			 records, on behalf of their children if such children will accompany them
			 on their return to their country of origin or join them in their country
			 of origin; and(3)where doing so would not impact public safety or national security, facilitate the ability of
			 detained alien parents and primary caregivers to reunify with their
			 children by sharing information regarding travel arrangements with their
			 consulate, children, child welfare agencies, or other caregivers in
			 advance of the detained alien individual’s departure from the United
			 States.5.Memoranda of understandingThe Secretary, in consultation with the Department of Health and Human Services, shall develop and
			 implement memoranda of understanding or protocols with child welfare
			 agencies and NGOs regarding the best ways to cooperate and facilitate
			 ongoing communication between all relevant entities in cases involving a
			 child whose parent, legal guardian, or primary caregiver has been
			 apprehended or detained in an immigration enforcement action to protect
			 the best interests of the child, including a preference for family unity
			 whenever appropriate.
		6.Mandatory trainingThe Secretary, in consultation with the Secretary of Health and Human Services, the Secretary of
			 State, the Attorney General, and independent child welfare and family law
			 experts, shall develop and provide training on the protections required
			 under sections 3 and 4 to all personnel of the Department, cooperating
			 entities, and detention facilities operated by or under agreement with the
			 Department who regularly engage in immigration enforcement actions and in
			 the course of such actions come into contact with individuals who are
			 parents or primary caregivers of children in the United States.
		7.RulemakingNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate
			 regulations to implement sections 3 and 4 of this Act.
		8.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or
			 amendment to any person or circumstance, is held to be unconstitutional,
			 the remainder of this Act and amendments made by this Act, and the
			 application of the provisions and amendment to any person or circumstance,
			 shall not be affected by the holding.
		9.Report on protections for children impacted by immigration enforcement activities
			(a)Requirement for reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary shall submit to Congress a report that describes the impact of
			 immigration enforcement activities on children, including children who are
			 citizens of the United States.
			(b)ContentThe report submitted under subsection (a) shall include for the previous 1-year period an
			 assessment of—
				(1)the number of individuals removed from the United States who are the parent of a child who is a
			 citizen of the United States;
				(2)the number of occasions in which both parents or the primary caretaker of such a child was removed
			 from the United States; and
				(3)the number of children who are citizens of the United States who leave the United States with
			 parents who are removed.
				
